DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims are the limitations of comparing the expected communication pair data score with a threshold; labeling the expected communication pair data score and the sender associated with the expected communication pair data score as trusted based on a determination that the expected communication pair data score meets or exceeds the threshold; updating the trained machine learning database with sender and recipient communication pair data corresponding to the trusted expected communication pair data score; and generating communication data filters based on the updated trained machine learning database.
The prior art disclosed by Goodman teaches a method that facilitates extracting data from messages for spam filtering. The extracted data is in the form of features, which can be employed in connection with machine learning systems to build improved filters. Data associated with origination information as well as other information embedded in the body of the message that allows a recipient of the message to contact and/or respond to the sender of the message can be extracted as features. The features can be normalized and/or deobfuscated prior to being employed as features of the machine learning systems. The (deobfuscated) features can be employed to populate a plurality of feature lists that facilitate spam detection and prevention.
The prior art fails to teach the unique limitations shown above and also recited in the claims of the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497